Citation Nr: 1515622	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of funds for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has contested an October 2011 finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  To that end, the Board notes that a mentally-incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. 
§ 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based on all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of 70 percent disability rating since 2005 due to bipolar disorder with schizoaffective disorder, and in receipt of a 100 percent rating since 2011.  Despite the high psychiatric rating, a December 2010 VA examiner noted that the Veteran had a normal thought process, and that he was competent to handle his financial affairs.  

An additional VA examination was provided in June 2011, and the examiner determined that the Veteran was not competent to handle his own funds without assistance from his wife.  In support of that conclusion, the provider explained that the Veteran suffered from auditory hallucinations, paranoid ideation, disorganized thinking, and poor communication abilities.  Following a mental status examination, it was determined that the Veteran's thought process was impaired.  

Based upon this information, the RO issued a rating decision in October 2011 which resulted in a finding of incompetency.  The Veteran submitted a private medical opinion, authored in September 2011, in which a physician determined that, without any reservation, the Veteran was fully capable of managing his own affairs.  Specifically, it was noted that the Veteran was mentally competent to manage his finance and disbursement of funds without limitation.

The Veteran also submitted two affidavits, one in which he signed, and another signed by his spouse, attesting that, each month, he and his wife set up a budget based on their income, and that all funds were deposited into a joint account.  He indicated that he managed and accessed their accounts, including online accounts.  He further noted that it was his responsibility to manage and timely pay all of their bills, to include online payments which require knowledge of passwords.  He maintained that, with his wife's support, he managed their finances independently and without misuse of funds.  He added that, because his spouse worked full-time, this responsibility allowed him to contribute to the family and ease her burden.  

The Veteran's representative argued that, in light of these statements, the June 2011 VA examination report lacks probative value, as the examiner incorrectly concluded that the Veteran's wife managed the family's finances.  The Board, having carefully considered this evidence, finds that the Veteran should be afforded an additional VA psychiatric examination so as to determine the current severity of his psychiatric disorder, and to specifically determine whether the Veteran is competent to manage his own funds, to include his VA compensation.  While the Board has taken into account those opinions from December 2010 and September 2011 which support his appeal, it is noted that these opinions are several years old, and that they may not reflect his current psychiatric condition.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA psychiatric examination to determine the current severity of his service-connected psychiatric disorder.  

The examiner should provide an opinion as to whether there is clear and convincing evidence that leaves no doubt as to the Veteran's incompetency to handle the receipt of funds.  

The Board notes that a mentally-incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the Veteran's claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




